DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4, 5 and 6 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Cho Junghwan, et al. [How much data is needed to train a medical image deep learning system to achieve necessary high accuracy?] in view of Claudia Perlich. [Learning Curves in Machine Learning].

1. A non-transitory computer-readable storage medium storing a program that causes a computer to perform a process (i.e. Our research will present a general methodology for determining the training data set size necessary to achieve a certain target classification accuracy that can be easily applied to other problems within such systems- Abstract) comprising: 
building a plurality of learning models using training data of a plurality of first sample sizes (i.e. six different sizes of training data set (5, 10, 20, 50, 100, and 200)- Abstract) according to a first machine learning algorithm (i.e. We trained the CNN using six different sizes of training data set (5, 10, 20, 50, 100, and 200) and then tested the resulting system with a total of 6000 CT images- Abstract) and calculating a plurality of measured prediction performances, the training data being extracted from an identical data population (i.e. We first compiled a database of the CT images of patients from the clinical PACS of MGH with an Institutional Review Board (IRB) approval. We developed a preprocessing software to annotate and categorize these images into which body part is represented: brain, neck, shoulder, chest, abdomen, and pelvis- page 3, ¶2.1), the plurality of measured prediction performances respectively indicating results of measuring prediction performance of the plurality of learning models (i.e. The average results for each body part and the whole body are summarized on Table 1. For all body parts, larger sets of training data led to increased accuracy in classification- page 6, ¶3); 
calculating a plurality of estimated variances (i.e. We also recorded the standard deviation at the six different sizes of training data set- page 6, ¶7), based on relationship information and the plurality of measured prediction performances, the plurality of estimated variances respectively indicating results of estimating variances of the prediction performance at the plurality of first sample sizes(i.e. Figure 4(B) also shows that the standard deviation of misclassified images across each experiment repetition decreased with increasing training size except for the 5 and 10 sample sizes. Since too small a sample size led to high misclassification, it had a low standard deviation- page 6, ¶3, figs. 4-5), the relationship information indicating (i.e. true mean value- page 6, ¶7) and variance with respect to the prediction performance (i.e. larger sample size led to a lower standard deviation, exemplified by the predicted classification at the 200 sample size being more accurately and consistently located in the true mean value than at the 20 sample size- page 6, ¶7); 
creating a first prediction performance curve (i.e. Figure 5: (A) The predicted learning curve and (B) tested result at large data set) through a regression analysis using the plurality of measured prediction performances and the plurality of estimated variances (i.e. Using the observed classification accuracy at six different sizes of training sets (5, 10, 20, 50, 100, and 200), unknown parameters (b = [b1, b2]T) were estimated using weighted nonlinear regression (Jang et al. (1997)). Given a set of m = 6 training data pairs (x, t) = {(xp, tp) : p = 1, · · · ,m}, we find the optimal (b = [b1, b2]T ) that minimizes the sum of squared errors- page 4, ¶5... Since the observed classification accuracy using the larger sizes of training sets (such as 100 and 200) had a lower variance than when using smaller sample sizes (such as 5, 10, 20, and 50), the learning curve was fitted by higher weighting values at the points of larger data set sizes- page 7, ¶7), the first prediction performance curve representing relationship between sample size and the prediction performance (i.e. see fig. 5) and being a curve in which the prediction performance approaches a fixed upper limit of the prediction performance (i.e. see fig. 5 upper limit =100%); 
calculating a first evaluation value of the first machine learning algorithm (i.e. 98% classification accuracy- page 6, ¶7), based on the first prediction performance curve (i.e. The learning curve well- page 6, ¶7) and a second sample (i.e. data size of 1000 per body class- page 6, ¶7) size (i.e. The learning curve well predicted a 98% classification accuracy for the training data size of 1000 per body class, with the observed actual accuracy at 97.25. Based on this learning curve, we can predict that our particular deep learning classifier needs a training data set per class of 4092 to reach the desired accuracy, 99.5%- page 6, ¶7).
However, Cho does not teach explicitly:

In the same field of endeavor, Claudia teaches:
comparing the first evaluation value with a second evaluation value of a second machine learning algorithm (i.e. one can include error bars that capture the estimated variance of the error over multiple experiments and provides some impression of the relevance of the differences between two learning curves as shown in the graphs- Page 3, ¶1), the second evaluation value being calculated based on a second prediction performance curve corresponding to the second machine learning algorithm(i.e. logistic regression/decision tree, page 3, ¶1) and the second sample size(i.e. Figure 3 was taken from (4) and shows two typical learning curves for two different modeling algorithms (decision tree and logistic regression) on a fairly large domain.- page 3, ¶1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Cho with the teachings of Claudia to provide many additional insights about the generalization performance of different models as a function of not only training size but in addition the model capacity (Claudia- page 3, ¶3).

Regarding claim 4, Cho and Claudia teach all the limitations of claim 1 and Cho further teaches:
	wherein the creating of the first prediction performance curve includes assigning a plurality of weights to the plurality of measured prediction performances according to the plurality of estimated variances in such a way that a weight to be assigned is increased as an estimated variance decreases, and carrying out the regression analysis using the plurality of measured prediction performances and the plurality of weights (i.e. Since the observed classification accuracy using the larger sizes of training sets (such as 100 and 200) had a lower variance than when using smaller sample sizes (such as 5, 10, 20, and 50), the learning curve was fitted by higher weighting values at the points of larger data set sizes. We chose wp = {1, 1, 1, 1, 100, 150}- page 4, ¶7).

Regarding claim 5, method claim 5 corresponds to computer-readable medium storing instructions claim 12, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 6, apparatus claim 6 is drawn to the apparatus using/performing the same method as claimed in claim 5. Therefore, apparatus claim 6 corresponds to method claim 5, and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488